Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 1-16 are pending in this office action.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 1, 2020, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Saika (U.S. Patent Pub. No. 2013/0054528) in view of Honda et al. (U.S. Patent No. 7,272,852).

Regarding claim 1, Saika teaches a computer apparatus, comprising: an exclusive control unit configured to acquire, in regard to a storage device having a data volume for storing data and a control volume for storing exclusive control information for controlling a computer apparatus that accesses the data volume, an occupancy right of the data volume (paragraph 0051 and 0063); and an access control unit configured to allow access to the data volume from the computer apparatus when the exclusive control unit has acquired the occupancy right and deny access to the data volume from the computer apparatus when the exclusive control unit has not acquired the occupancy right (paragraph 0123 and 0216), wherein in an acquisition of the occupancy right, the exclusive control unit records that the computer apparatus has the occupancy right in the exclusive control information, determines whether a computer apparatus other than the computer apparatus has recorded that it has the occupancy right in the exclusive control information, acquires the occupancy right when it is determined that the computer apparatus other than the computer apparatus has not recorded that it has the occupancy right in the exclusive control information, records that the computer apparatus does not have the occupancy right in the exclusive control information when it is determined that the computer apparatus other than the computer apparatus has recorded that it has the occupancy right in the exclusive control information, waits for a random time, and reacquires the occupancy right after the waiting for the random time (paragraph 0058, 0107, and 0123-0129).
Saika does not teach the occupancy right being a right of exclusive access to the data volume.
Honda et al. teaches the occupancy right being a right of exclusive access to the data volume (col. 1, lines 12-35).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the occupancy right being a right of exclusive access to the data volume, as taught by Honda et al., with the method of Saika.  It would have been obvious for such modifications because exclusive control ensures that multiples devices aren’t writing to the same file at the same time, causing corruption of data.

Regarding claim 2, Saika teaches wherein the exclusive control unit acquires the exclusive control information from the control volume prior to recording that the computer apparatus has the occupancy right in the exclusive control information, determines whether there is a computer apparatus which has recorded that it has the occupancy right based on the exclusive control information, and records that the computer apparatus has the occupancy right in the exclusive control information when the exclusive control unit determines that there are no computer apparatuses which have recorded that they have the occupancy right (paragraph 0129).

Regarding claim 3, Saika teaches wherein when the exclusive control unit determines that there is a computer apparatus which has recorded that it has the occupancy right, the exclusive control unit fails to acquire the occupancy right (paragraph 0216).

Regarding claim 4, Saika teaches wherein the exclusive control unit checks the number of computer apparatuses which have recorded that they have the occupancy right in the exclusive control information and determines that there are no computer apparatuses which have recorded that they have the occupancy right when the number of computer apparatuses which have recorded that they have the occupancy right in the exclusive control information is zero (paragraph 0064).

Regarding claim 5, Saika teaches wherein the exclusive control unit records that the computer apparatus has the occupancy right in the exclusive control information, and then acquires the exclusive control information from the control volume and determines based on the acquired exclusive control information whether a computer apparatus other than the computer apparatus has recorded that it has the occupancy right in the exclusive control information (paragraph 0081-0083).

Regarding claim 6, Saika teaches wherein the exclusive control unit checks the number of computer apparatuses which have recorded that they have the occupancy right in the exclusive control information and determines that the computer apparatus other than the computer apparatus has not recorded that it has the occupancy right in the exclusive control information when the number of computer apparatuses which have recorded that they have the occupancy right in the exclusive control information is one and the computer apparatus has recorded that it has the occupancy right in the exclusive control information (paragraph 0064).

Regarding claim 7, Saika teaches wherein the exclusive control unit fails to acquire the occupancy right when the number of computer apparatuses which have recorded that they have the occupancy right in the exclusive control information is one and the computer apparatus has not recorded that it has the occupancy right in the exclusive control information (paragraph 0216).

Regarding claim 8, Saika teaches wherein the exclusive control unit checks the number of computer apparatuses which have recorded that they have the occupancy right in the exclusive control information and determines that the computer apparatus other than the computer apparatus has recorded that it has the occupancy right in the exclusive control information when the number of computer apparatuses which have recorded that they have the occupancy right in the exclusive control information is two or more and the computer apparatus has recorded that it has the occupancy right in the exclusive control information (paragraph 0225).

Regarding claim 9, Saika teaches wherein the exclusive control unit fails to acquire the occupancy right when the number of computer apparatuses which have recorded that they have the occupancy right in the exclusive control information is two or more and the computer apparatus has not recorded that it has the occupancy right in the exclusive control information (paragraph 0064).

Regarding claim 10, Saika teaches wherein the exclusive control information includes an occupancy flag corresponding to each of a plurality of computer apparatuses capable of accessing the data volume, and the exclusive control unit records, in the occupancy flag corresponding to the computer apparatus, information indicating whether or not the computer apparatus has the occupancy right (paragraph 0079).

Regarding claim 11, Saika teaches wherein the exclusive control unit, when access to the data is ended, records that the computer apparatus does not have the occupancy right in the exclusive control information and causes the access control unit to deny access to the data volume from the computer apparatus (paragraph 0216).

Regarding claim 12, Saika teaches wherein the exclusive control unit rewrites, in accordance with a user operation, information indicating that the computer apparatus other than the computer apparatus has the occupancy right, which is recorded in the exclusive control information, to information indicating that the computer apparatus other than the computer apparatus does not have the occupancy right (paragraph 0167).

Regarding claim 13, Saika teaches a data sharing system comprising: a plurality of computer apparatuses (fig. 1); and a storage device having a data volume for storing data and a control volume for storing exclusive control information for controlling a computer apparatus that accesses the data volume (fig. 16), wherein each of the plurality of computer apparatuses comprises an exclusive control unit configured to acquire an occupancy right of the data volume, and an access control unit configured to allow access to the data volume from the computer apparatus when the exclusive control unit has acquired the occupancy right and deny access to the data volume from the computer apparatus when the exclusive control unit has not acquired the occupancy right (paragraph 0051, 0063, 0123, and 0216), and in each of the computer apparatuses, in an acquisition of the occupancy right, the exclusive control unit records that the computer apparatus has the occupancy right in the exclusive control information, determines whether a computer apparatus other than the computer apparatus has recorded that it has the occupancy right in the exclusive control information, acquires the occupancy right when it is determined that the computer apparatus other than the computer apparatus has not recorded that it has the occupancy right in the exclusive control information, records that the computer apparatus does not have the occupancy right in the exclusive control information when it is determined that the computer apparatus other than the computer apparatus has recorded that it has the occupancy right in the exclusive control information, waits for a random time, and reacquires the occupancy right after the waiting for the random time (paragraph 0058, 0107, and 0123-0129).
Saika does not teach the occupancy right being a right of exclusive access to the data volume.
Honda et al. teaches the occupancy right being a right of exclusive access to the data volume (col. 1, lines 12-35).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the occupancy right being a right of exclusive access to the data volume, as taught by Honda et al., with the method of Saika.  It would have been obvious for such modifications because exclusive control ensures that multiples devices aren’t writing to the same file at the same time, causing corruption of data.

Regarding claim 14, Saika teaches wherein the exclusive control unit acquires the exclusive control information from the control volume prior to recording that the computer apparatus has the occupancy right in the exclusive control information, determines whether there is a computer apparatus which has recorded that it has the occupancy right based on the exclusive control information, and records that the computer apparatus has the occupancy right in the exclusive control information when the exclusive control unit determines that there are no computer apparatuses which have recorded that they have the occupancy right (paragraph 0129).

Regarding claim 15, Saika teaches wherein the exclusive control unit records that the computer apparatus has the occupancy right in the exclusive control information, and then acquires the exclusive control information from the control volume and determines based on the acquired exclusive control information whether a computer apparatus other than the computer apparatus has recorded that it has the occupancy right in the exclusive control information (paragraph 0081-0083).

Regarding claim 16, Saika teaches a data access method performed by a computer apparatus, the data access method comprising: recording that, in order to acquire, in regard to a storage device having a data volume for storing data and a control volume for storing exclusive control information for controlling a computer apparatus that accesses the data volume, an occupancy right of the data volume, the computer apparatus has the occupancy right in the exclusive control information (paragraph 0051 and 0063); determining whether a computer apparatus other than the computer apparatus has recorded that it has the occupancy right in the exclusive control information (paragraph 0081-0083); acquiring the occupancy right when it is determined that the computer apparatus other than the computer apparatus has not recorded that it has the occupancy right in the exclusive control information and then allowing access to the data volume from the computer apparatus (paragraph 0123 and 0216); and recording that the computer apparatus does not have the occupancy right in the exclusive control information when it is determined that the computer apparatus other than the computer apparatus has recorded that it has the occupancy right in the exclusive control information, waiting for a random time, and reacquiring the occupancy right after the waiting for the random time (paragraph 0058, 0107, and 0123-0129).
Saika does not teach the occupancy right being a right of exclusive access to the data volume.
Honda et al. teaches the occupancy right being a right of exclusive access to the data volume (col. 1, lines 12-35).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the occupancy right being a right of exclusive access to the data volume, as taught by Honda et al., with the method of Saika.  It would have been obvious for such modifications because exclusive control ensures that multiples devices aren’t writing to the same file at the same time, causing corruption of data.

Regarding claims 17-19, Saika as modified by Honda et al. teaches wherein the occupancy right is a temporary right for preventing simultaneous access of the data volume by a plurality of computer apparatuses (see col. 1, lines 12-35of Honda et al.).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON HOFFMAN whose telephone number is (571)272-3863.  The examiner can normally be reached on Monday-Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRANDON HOFFMAN/Primary Examiner, Art Unit 2433